 



Exhibit 10.18

Caliper Performance Bonus Plan

     This Performance Bonus Plan (the “Bonus Plan”) for employees of Caliper
Life Sciences, Inc. (“Caliper” or the “Company”) covers the period from January
1 to December 31 of each calendar year. This contains the entire agreement
between you and the Company on this subject, and supercedes all prior
performance bonus compensation programs of the Company and all other previous
oral or written statements to you regarding any performance bonus. The Company
reserves the right to modify any of the provisions of this Bonus Plan at any
time with 10 days’ written notice. This Bonus Plan may be modified only in a
writing signed by a Company officer.

     All Caliper employees other than the Chief Executive Officer and sales
employees on sales incentive plans are eligible to participate in the Bonus
Plan. No bonus amounts are guaranteed and all bonuses must be earned in
accordance with the terms of this Bonus Plan. Whether and how much of a
performance bonus has been earned, and determination of whether an employee is
in good standing, is in the sole discretion of the Company.

     No bonus is considered earned under this Bonus Plan until the time that
such bonus is paid under the terms of this Bonus Plan. Thus, in the event that a
Bonus Plan participant’s employment has been terminated (either by the Company
or by the employee), the participant will not be entitled to any bonus that has
not been paid prior to the termination date.

     It is the intention that performance bonuses under this Bonus Plan will be
paid by March 15th of the following calendar year after individual performance
reviews for the previous year have been completed, and after the Board has
determined the degree to which Caliper has attained its corporate goals for the
previous year. Employees who are hired during the year are entitled to receive a
prorated performance bonus based on their actual time of service during the
year.

     An employee’s performance bonus will be based on (i) the employee’s
individual performance assessment (as determined in connection with the
employee’s annual performance review by his or her manager) and (ii) the Board
of Director’s assessment of the degree to which Caliper has attained its
corporate goals for the year, except for employees at the 5% bonus potential
level, for whom there is no corporate performance component in the bonus
calculation.

     An individual employee’s performance objectives will be set by the
employee’s supervisor at the beginning of the bonus period. It is the
responsibility of both the employee and his or her supervisor to ensure such
written objectives are set. No performance bonus will be paid unless the
employee attains 70% or more of his or her overall performance objectives. Where
numerous performance objectives are listed but no weighting of relative
importance of performance objectives is provided, the Company will determine in
its sole discretion how much weighting each performance objective should be
provided. The Company, in its sole discretion, will determine whether an
employee attained a percentage of any one performance objective and will
consider any such pro rata attainment when assessing the employee’s attainment
of overall performance objectives.

 



--------------------------------------------------------------------------------



 



     Caliper’s Board of Directors will determine the objectives to be met by the
Company in each calendar year, as well as the degree to which the corporate
goals for such year have been attained.

     The performance bonus calculation is as follows:

          Base Earnings X Target Bonus Percentage = Bonus Opportunity

          Bonus Opportunity X Individual Rating X Corporate Rating (for most
employees) = Bonus Earned

     Nothing in this Bonus Plan is intended to alter the at-will nature of your
employment, that is, your right or the Company’s right to terminate your
employment at will, at any time, with or without cause.

 